As was said by this Court in Herald v. Hardin, 95 Fla. 889, 116 So.2d Rep. 863, the certificate of acknowledgment of a married woman is conclusive against her in the absence offraud or duress, and the testimony of the parties alone is not sufficient to overcome it, nor can the testimony of the officer taking the certificate be admitted to contradict his official certificate.
But as Mr. Justice WHITFIELD points out in his opinion, in which I concur, this case deals with an allegation in thepleadings to the effect that the officer's certificate of acknowledgment is false and was made without any jurisdiction whatsoever to make it, in that the wife who is referred to therein was never before the attesting officer at all,
therefore cannot be bound by what the officer has falsely certified to (assuming that the allegation made is established as true). Such allegations, according to my view, amount per se
to an allegation that fraud was committed by the notary public in the particulars complained of, thereby bringing the case within the rule laid down in Herald v. Hardin, supra.
Since the answer alleged fraud in law the Chancellor should have considered and passed on the evidence to the extent of determining therefrom that the officer who made the certificate of acknowledgment had acquired jurisdiction to act by having had the parties appear before him.
I agree with the idea expressed by Mr. Justice BUFORD to the effect that the testimony of an interested husband and wife to the effect that they never appeared before the notary should not ordinarily be regarded as *Page 127 
sufficient to overcome the prima facie valid act of a sworn officer, in the absence of corroborating evidence, or proof of circumstances clearly and convincingly tending to sustain their objection, but that is not the question we are called on to decide, because the Chancellor has never ruled on the sufficiency of the evidence in the light of applicable rules of law.